Curia, per Savage, Ch. J.
It is a maxim of the common law, that when an act of parliament is made for the public good, the advancement of religion and justice, and to prevent injury and wrong, the King slia.ll be bound by such act, though not named; but when a statute is general, and any prerogative right, title or interest would be divested or taken from the King, in such case he shall not be bound, unless the statute is made by express words to extend to him. (11 Co. 74. Bac. Ab. Prerogative, (E) pl. 5.) The acts of limitation and of bankruptcy have been held, in England, not to bind the King. And the same doctrine was adopted by this Court in The People v. Gilbert, (18 John. 229,) so far as relates to the statute of limitation. The reason of that case applies to the insolvent acts, and the same rule must prevail. That the People of the state being the sovereign, have succeeded to the rights of the King, the former sovereign, is also held in the case last cited. This disposes of the demurrer in favor of the plaintiffs. Were it necessary to decide the other question, I should incline to consider the plea sufficient, on the gromid that the Court are to take notice of all public acts. They, therefore, know that the law giving the clerk’s fees to the people, was passed at the same session with the insolvent act. And the services must necessarily have been rendered afterwards.
Judgment for the plaintiffs.